Mr. Chief Justice Bean,
after stating the fact, delivered the opinion of the court.
It was held in Vulcan Iron Works v. Edwards, 27 Or. 568 (36 Pac. 22, 39 Pac. 403), that, when any person other than a defendant notifies a sheriff in writing that he claims personal property seized by such officer under an execution or writ of attachment, the sheriff may, for his own protection, summon a jury to try such claim, without the request, and even against the objection, of the claimant; and the verdict of such jury, if against the claimant, is a complete defense to an action by him against the sheriff for the recovery of such property. It is insisted, however, that the verdict of the sheriff’s jury relied on in the case at bar is void, because the claimant was not given a sufficient notice of the time and place of trial. The evidence tended to show that the sheriff notified the attorney of the claimant that he had decided to summon a jury to try the validity of the claim, specifying the time and place of the trial, five or six days prior thereto, and repeated such notice to the claimant in person on the day before, and again on the morning qf, the trial, at the latter time suggesting to him that, if he could not appear at the time fixed, the trial would be postponed to suit his convenience ; but that the claimant refused either to appear or to name any time which would be convenient for him. The court instructed the jury, in substance, that if the claimant, the plaintiff herein, or his attorney, did not receive notice from the sheriff of the time and place of trial long enough in advance to enable him to' appear, or an offer to delay the trial until he could appear, the verdict of the jury would be no defense ; but, if he did have such notice, he could not recover, even though he was the owner, and otherwise entitled to the possession of the property. It thus appears that the validity of the verdict of the sheriff’s jury was made to *456depend upon the question as to whether the notice to the claimant of the time and place of trial was reasonable, under the circumstances ; and this is certainly all he was entitled to. The statute governing proceedings of this kind makes no provision for.notice to the claimant of property seized under an attachment or execution of the time and place of the trial before the sheriff’s jury, and, manifestly, it is sufficient if he has reasonable notice thereof. By giving a notice of his claim in writing to the officer, he becomes an actor in the proceedings, and thereby supplies the statutory condition upon which the officer may submit the claim of the respective parties to a jury, and the law presumes that he will be ready at any time, upon reasonable notice, to submit the merits of his claim to such jury. We are of the opinion, therefore, that there was no error in admitting in evidence the proceedings before the sheriff’s jury, and the verdict thereof, nor in the instructions of the trial court as to the effect to be given to the same; and as, under the decisions of this court, the verdict of such a jury is a complete defense to an action brought by the claimant against the officer to recover possession of the property, the judgment of the court below must be affirmed.
Affirmed.